Citation Nr: 0105300	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  94-23 522	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for histoplasmosis.

2.  Entitlement to service connection for uveitis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to October 
1980.  His claims come before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  The Board remanded these claims to 
the RO for additional development in August 1997 and November 
1998.


REMAND

The veteran claims that he developed histoplasmosis and 
uveitis in his eyes after contracting histoplasmosis in his 
lungs while serving on active duty in Panama City, Panama.  
The Board believes that, before it can decide the merits of 
the veteran's claims, additional development by the RO is 
necessary, particularly in view of recent changes made by 
Congress in the law pertaining to adjudication of veteran's 
claims. 

First, the RO denied the veteran's claims for service 
connection for histoplasmosis and uveitis in July 1993 
essentially on the basis that it was not well grounded.  
During the pendency of this appeal, however, new legislation 
was passed that eliminates the need for a claimant to submit 
a well-grounded claim and amplifies the VA's duty to assist a 
claimant in the development of his or her claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C.A. §§ 5103A, 5107(a)).  This legislation now 
necessitates the Board to proceed directly to an adjudication 
of the merits of the veteran's claims for service connection 
(provided it finds that the VA has fulfilled its duty to 
assist) without determining whether these claims are well 
grounded.  With regard to the VA's duty to assist, this 
legislation provides that, in the case of a claim for 
disability compensation, the VA shall obtain the claimant's 
service medical records and, if the claimant has furnished 
the Secretary information to locate such records, other 
relevant records pertaining to the claimant's active 
military, naval, or air service that are held or maintained 
by a governmental entity.

The veteran's primary argument in this case is that medical 
evidence of record, specifically, an April 1993 letter from 
Ghaleb F. Hatem, M.D., establishes that he has ocular 
histoplasmosis and peripheral uveitis, but the VA has not 
attempted to specifically obtain records from Gorgas Army 
Hospital in Panama City, Panama, where he was reportedly 
initially diagnosed with these disorders in service.  The 
record reflects that although the VA has successfully secured 
the veteran's service medical records through official 
channels, which the Board observes contain some records from 
Gorgas Army Hospital, it has not endeavored to secure the in-
service hospitalization records to which the veteran 
specifically refers.  See Hayre v. West, 188 F.3d 1327, 1331 
(Fed. Cir 1999) ("[A] single request for pertinent SMRs 
specifically requested by the claimant and not obtained by 
the RO does not fulfill the duty to assist.").  In light of 
the newly passed legislation, the Board must remand this 
claim to the RO to obtain the identified records.  Prior to 
doing so, however, the RO should contact the veteran and ask 
him to provide the specific dates during which he was 
hospitalized at Gorgas Army Hospital for histoplasmosis and 
uveitis.

Second, because these claims are being remanded for another 
purpose, on Remand, the veteran should be given another 
opportunity to undergo VA examination.  The Board 
acknowledges that the RO has already afforded the veteran 
multiple opportunities to undergo VA examinations, and that 
the veteran has failed to take advantage of these 
opportunities.  However, as the record stands, there appears 
to be insufficient medical evidence of record to determine 
whether the ocular histoplasmosis and uveitis diagnosed in 
1993 are related to the veteran's period of active service.  
The newly passed legislation reflects that the VA's duty to 
assist now includes providing the claimant a medical 
examination when the totality of the evidence establishes 
that the claimant has a current disability that may be 
associated with his period of active service and there is 
insufficient medical evidence of record for the VA to decide 
the claim.  The veteran is nonetheless reminded that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 
38 C.F.R. § 3.655 (2000).    

Third, while this claim is in remand status, the RO should 
also provide the veteran another opportunity to assist the RO 
in obtaining and associating with the claims file possibly 
pertinent medical records of the veteran's treatment for 
histoplasmosis and uveitis.  See Kutscherousky v. West, 12 
Vet. App. 369, 373 (1999) (holding that an appellant has a 
right to submit additional evidence and argument on all 
matters the Board has remanded to the RO).  The RO should 
then endeavor to obtain and associate with the claims file 
all identified records, and to avoid any procedural defects 
in the adjudication process, review and consider the 
additional evidence obtained.  

Finally, as the Board indicated in its November 1998 Remand, 
there is some confusion in the record as to the veteran's 
correct address.  However, it is clear that after this claims 
file was last returned to the RO, the RO successfully 
contacted the veteran by letter.  On Remand, to ensure that 
the veteran receives notification of the date of the 
scheduled VA examinations, the RO should utilize the same 
address it previously utilized unless it receives 
notification from the veteran that his address has since 
changed.  

For the reasons indicated above, this case is remanded to the 
RO for the following development:

1.  The RO should contact the veteran and 
ask him to provide the dates during which 
he was hospitalized at Gorgas Army 
Hospital in Panama City, Panama, for 
histoplasmosis and uveitis.  The RO 
should also ask him to provide the names, 
addresses, and approximate dates of 
treatment of any other health care 
providers, VA and private, who have 
treated him for histoplasmosis and 
uveitis and whose records have not yet 
been secured. After obtaining any 
necessary authorizations, the RO should 
obtain and associate with the claims file 
all records of this treatment, including 
those from the Gorgas Army Hospital in 
Panama City, Panama.   

2.  The RO should contact to veteran to 
ascertain whether he is willing to report 
for VA examinations in connection with 
his current claims.  If the veteran 
indicates his willingness to cooperate, 
he should be afforded for pulmonary and 
ophthalmology examinations for the 
purpose of determining the nature and 
etiology of any respiratory and eye 
disorder shown to exist.  The examiners 
are requested to review all pertinent 
records associated with the claims file 
and after reviewing the claims file and 
conducting a thorough examination, 
including any indicated testing, the 
examiners should express opinions as to 
whether histoplasmosis was manifested 
during service, and if so, whether any 
respiratory or eye disorder that is shown 
to currently exist represents a residual 
of the in-service histoplasmosis.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with he Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126).  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



